SMITH, Judge.
Cornwall Manor of the United Methodist Church (Cornwall Manor) appeals from a decision of the Court of Common Pleas of Lebanon County which found that the apartment buildings and cottages located at Cornwall Manor are ineligible for exemption from real estate taxes assessed by the Lebanon County Tax Assessment Office (Appellees). The trial court’s decision is affirmed.
This Court’s scope of review in a tax assessment case is limited to a determination of whether the trial court committed an error of law or abused its discretion. Dana Corp. v. Wentz, 95 Pa.Commonwealth Ct. 269, 505 A.2d 639 (1986).
Cornwall Manor is a retirement community located in Cornwall Borough, Lebanon County, Pennsylvania. The community consists of a health center, an administrative building, chapel, personal care residences, four apartment buildings and forty cottages. Prior to December of 1987, the entire community was considered exempt from real estate taxes by the taxing authorities of Lebanon County *158under the provisions of Section 202(a)(3) of the Fourth to Eighth Class County Assessment Law (Assessment Law), Act of May 21, 1943, P.L. 571, as amended, 72 P.S. § 5453.202(a)(3).
In December of 1987, the Lebanon County Tax Assessment Office notified Cornwall Manor that the apartment buildings and cottages were to be placed upon the tax assessment rolls for Lebanon County. That determination was appealed to the Lebanon County Board of Assessment Appeals which denied Cornwall Manor’s request for continuing real estate tax exemption. The Board’s determination was appealed to the Court of Common Pleas of Lebanon County and a hearing was held on June 21 and 22, 1988 before the Honorable Robert J. Eby. On November 8,1988, the trial court entered an order affirming the decision of the Lebanon County Board of Assessment Appeals. Appeal was thereafter filed to this Court.
The issue on appeal is whether the trial court erred in affirming the decision of the Lebanon County Board of Assessment Appeals which found that the four apartment buildings and forty cottages of Cornwall Manor were ineligible for exemption from real estate taxes pursuant to Section 202(a)(3) of the Assessment Law. This Court finds no error by the trial court, and as this issue has been properly disposed of in the trial court’s opinion, this Court will affirm the trial court on the basis of the opinion issued by Judge Robert J. Eby in the matter of In Re: Real Estate Tax Exemption Appeal of Cornwall Manor of the United Methodist Church, Appeal from Board of Assessment Appeals, (No. 88-00450, Civil Division, filed November 9, 1988).
ORDER
AND NOW, this 24th day of July, 1989, the order filed in the above-captioned case on July 5, 1989 is corrected to read that the decision of the Court of Common Pleas of Lebanon County, — Pa. D. & C.3d-(1988), No. 88-00450, Civil *159Division, filed November 9, 1988, 26 Lebanon 86 (C.P. Pa.1988) is hereby affirmed.